Citation Nr: 0639210	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in
Los Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to October 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Los Angeles RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran seeks service connection for PTSD on the basis 
that such disability stems from a personal assault in 
service.  Such claims must be developed in accordance with 
38 C.F.R. § 3.304 (f)(3).  The record shows that the veteran 
has a diagnosis of PTSD.  Service personnel records show that 
she received nonjudicial punishment in March 1964 for failure 
to go to an appointed place of duty, which in this case was a 
lawn party.  A July 1964 service medical record shows that 
the veteran requested a visit to "310" and that she reported 
feeling as though she was going to get into trouble unless 
she had help.  The record also noted that the veteran had 
multiple complaints of chest pain, and that the assessment 
was situational maladjustment including mild depression.  
While these records do not specifically document her claimed 
assault or harassment, they are examples of the type of 
evidence that may be considered as corroboration of stressors 
in personal assault cases, as outlined in 38 C.F.R. 
§ 3.304(f)(3).  There are also statements from the veteran's 
friends to the effect that she discussed her alleged 
stressors with after her separation from service.  
Significantly, a VA treatment record also notes that the 
veteran described a sexual assault at age 16 (prior to the 
alleged sexual assault in service).  

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings of disabilities 
and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.  The veteran 
should have ample opportunity to respond.

2.  The RO should again provide the 
veteran a PTSD questionnaire and advise 
her that her response is critical to her 
claim seeking service connection for 
PTSD, as only confirmed/or adequately 
corroborated stressors will be considered 
when she is evaluated and the claim is 
adjudicated.  She should be advised of 
the various ways in which a stressor 
event in a personal/sexual assault PTSD 
case may be corroborated (i.e., 
3.304(f)(3)).  

3.  After she responds to the PTSD 
questionnaire (and following any further 
development regarding stressor events in 
service suggested by her response), or in 
the event she does not respond within the 
time provided, the RO should make a 
specific determination as to what 
stressor event(s) in service are 
confirmed (noting that the veteran's 
service personnel records reflect 
disciplinary action in March 1963 and a 
July 1963 service medical record shows 
that she expressed some difficulty/sought 
help, and includes an assessment of mild 
depression).  

4.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether she has PTSD based 
on a stressor event in service.  The 
examiner must review the veteran's 
complete claims file in conjunction with 
the examination (the RO must ensure that 
it is available to the examiner for 
review).  Upon review of the claims file 
and examination of the veteran, the 
examiner should offer an opinion as to 
whether or not the veteran has PTSD based 
on a stressor event in service.  If PTSD 
is diagnosed, the examiner must identify 
the stressor event in service on which 
the diagnosis is based and the evidence 
supporting the finding that the stressor 
event occurred.  The examiner must 
explain the rationale for all opinions 
given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and her representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


